DAUKSCH, Judge.
This is an appeal from an order severing parental rights and permanently committing one child to the custody of appellee for adoption.
In Burk v. Department of Health and Rehabilitative Services, 476 So.2d 1275 (Fla.1985), the supreme court held that “a performance agreement must be prepared whenever a social service agency obtains custody of a dependent child.” That was not done in this case for purposes of this termination proceeding. Although an agreement had been entered into in the past, it was successfully completed and the children were fully restored to the parents. That matter was concluded when the agreement was fully performed. When the new factors giving rise to dependency and the subsequent proceeding to terminate the parents’ rights materialized, it was incumbent upon appellee to prepare a new performance agreement. Gerry v. Department of Health and Rehabilitative Services, 476 So.2d 1279 (Fla.1985). The trial judge did not have the benefit of Burk and Gerry and could have been relying upon this court’s contrary rulings in this regard.
The order is reversed and this cause remanded to the trial court.
REVERSED and REMANDED.
UPCHURCH and SHARP, JJ., concur.